Title: To Thomas Jefferson from Gideon Granger, 27 June 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            June 27
                        
                        G Granger presents his Compliments to the Presidt. & incloses for his perusal sundry Letters & documents
                            recd. last Evening.
                        
                            
                                [Note in TJ’s hand:]
                            
                            trespasses of Creek individuals on the post roads
                        
                    